UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
)
v. ) No. 2:08-CR-38
) JUDGE JORDAN
ROBERT MARK McPHERSON )

AGREED ORDER OF REVOCATION

A Petition for Revocation of Supervised Release has been filed against the defendant,
Robert Mark McPherson, and the defendant admits that he has violated the conditions of his
supervised release as specified in violation numbers 1-13 in the Amended Petition. An agreement
has been reached between the parties, recommending that Mr. McPherson supervised release
should be revoked and that he should receive a sentence of 14 months imprisonment with no
supervision to follow. It is recommended that Mr. McPherson serve the incarceration term at FPC
McDowell, West Virginia.

Mr. McPherson agrees to waive his right to a hearing pursuant to Rule 32 of the Rules of
Criminal Procedure, waive his right to allocute at a revocation hearing, and asks that the agreement
of the defendant and the government pursuant to Rule 11 of the Federal Rules of Criminal
Procedure be found to be a proper sentence. In doing so, the defendant acknowledges that he is
giving up the following rights:

(1) The right to the assistance of counsel for his defense.

_(2) The right to see and hear all the witnesses and have them cross-examined in his
defense.

(3) The right on his own part not to testify unless he chose to do so in his defense, and

(4) The right to the issuance of subpoenas to compel the attendance of witnesses to
testify on his behalf.

The Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The violations above constitute Grade B violations for which an advisory

guideline range of 6 to 12 months would apply given his Criminal History Category II. The Court

Case 2:08-cr-00038-RLJ-MCLC Document 715 Filed 12/14/18 Pagelof3 PagelD #: 5244
has considered this advisory guideline range. The Court has also considered the statutory
maximum of 20 months imprisonment. The Court has also considered the factors listed in 18
ULS.C. § 3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but
not greater than necessary, to comply with the purposes set forth in 18 U.S.C. § 3553(a), while
taking into consideration all of those factors and the Chapter Seven policy statements.
Specifically, the Court finds that the defendant has admitted that the proof could establish by a
preponderance of the evidence that he committed the violations as specified in violation numbers
1-13 in the Amended Petition.

IT IS HEREBY ORDERED, therefore, that the defendant’s supervised release is hereby
revoked. The defendant is hereby sentenced to 14 months imprisonment followed by no
supervision. It is recommended that Mr. McPherson serve the incarceration term at FPC

McDowell, West Virginia.

oe, ba —_/

fe

The Honorable R. Mon Jordan
United States District Judge

Case 2:08-cr-00038-RLJ-MCLC Document 715 Filed 12/14/18 Page 2of3 PagelD #: 5245
APPROVED FOR ENTRY:

A fie yf:
Assist orney

Ibe anf)

‘Michael Ashley Newland
U.S. Probation Officer

Case 2:08-cr-00038-RLJ-MCLC Document 715 Filed 12/14/18 Page 3of3 PagelD # 5246

eple i

bert Mark McPherson

Defendant bbe

Rit Pierce
Attorney for Defendant
